          Case 8:21-cr-00019-TDC Document 5 Filed 04/16/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                       *
                                               *
                                               *           Case No. 21-cr-00019-TDC
               v.                              *           Case No. 19-po-04011-TMD
                                               *
                                               *
KENNETH STEWART                                *
                                               *
                                               *
               Defendant                       *
                                         ************

                    MEMORANDUM OPINION AND ORDER OF COURT

       This matter is before the Court on the request of the United States Probation Office to

require the defendant to notify his employer of his conviction. On April 15, 2021, the Court held

a hearing on the request.

       On January 23, 2020, the defendant was found guilty after a trial of Driving Under the

Influence of Drugs, in violation of 36 CFR § 4.23(a)(1). After the completion of a Presentence

Investigation Report, on February 4, 2021, the Court sentenced the defendant to a term of

probation of 18 months. Among the conditions of probation ordered by the Court was Standard

Condition of Supervision 12. Standard Condition of Probation 12 provides

       If the probation officer determines that you pose a risk to another person
       (including an organization), the probation officer may require you to notify the
       person about the risk and you must comply with that instruction. The probation
       officer may contact the person and confirm that you have notified the person
       about the risk.

On February 9, 2021, the defendant timely filed an appeal of his conviction. While the appeal

was pending, on April 9, 2021, the defendant’s supervising probation officer filed a report with

the Court requesting that the defendant’s employer be notified of his conviction. The probation
             Case 8:21-cr-00019-TDC Document 5 Filed 04/16/21 Page 2 of 3



officer reported that the defendant is employed as a driver for Gunther Charters/Adventure

Tours. In the course of his employment, the defendant drives a charter vehicle that transports

members of the public.        Considering the nature of his employment, the probation officer

determined that the defendant posed a risk to his employer and instructed the defendant to inform

his employer of his conviction. In response, the defendant requested the Court to make a

determination of the third-party risk.

          The defendant is employed as a charter vehicle driver. He is entrusted to transport safely

members of the public in the course of his employment. In the underlying case, the defendant

was found in the driver’s seat of his vehicle, in the wood line off the Baltimore-Washington

Parkway. The defendant appeared to the responding officers to be disoriented and disconnected

from his surroundings. A toxicology report revealed the presence of PCP in the defendant’s

blood stream. The Presentence Investigation Report indicates that the defendant was convicted

of driving while intoxicated in 1998. Probation in that case was closed in an unsatisfactory

status.    He was convicted of attempted possession with intent to distribute cocaine and

possession of marijuana in 1999. Charges of possession with intent to distribute cocaine and

possession of cocaine were dismissed in 1996. Further, in 2017 the defendant was charged with

several driving offenses including driving while impaired by a controlled dangerous substance

and reckless driving. Those charges were dismissed, however, later in 2017. Shortly before the

hearing on April 15, 2021, the defendant’s probation officer advised the Court that on April 13,

2021, the defendant tested positive for THC. The defendant signed an admission form advising

that he consumed a marijuana edible in March 2021.

          Given the nature of the defendant’s employment, the facts of this case, his prior

conviction for driving while intoxicated and CDS offenses, the additional arrests on his record



                                                  2
          Case 8:21-cr-00019-TDC Document 5 Filed 04/16/21 Page 3 of 3



for driving while impaired by a controlled dangerous substance and CDS offenses, and his recent

usage of marijuana while on probation, the Court finds that the defendant poses a risk to his

employer and that his employer should be notified of the defendant’s conviction. However,

because the defendant has appealed his conviction, the Court finds it appropriate to stay the

effective date of this Order to give the defendant the opportunity to seek further review.

                                      ORDER OF COURT

       For the reasons stated above, it is this 15th day of April 2021 by the United States District

Court for the District of Maryland hereby ORDERED that:

       1. The defendant shall notify his employer of his conviction in this case; and

       2. The defendant’s probation officer may contact the defendant’s employer and confirm

           that he has so notified his employer; and

       3. The effective date of this Order is stayed until April 29, 2021.



                                                                     /s/
                                                       Thomas M. DiGirolamo
                                                       United States Magistrate Judge




                                                 3
